


Exhibit 10.37

 

BOISE PAPER HOLDINGS, L.L.C.

 

SUPPLEMENTAL PENSION PLAN

 

(Effective February 22, 2008)

 

--------------------------------------------------------------------------------


 

BOISE PAPER HOLDINGS, L.L.C.

SUPPLEMENTAL PENSION PLAN

 

ARTICLE I

 

1.             Purpose of the Plan. It is the policy of Boise Paper Holdings,
L.L.C. (the “Company”) to provide retirement benefits to eligible employees in
accordance with the terms and conditions of the Company’s retirement plans.
Under certain circumstances the effect of federal and state tax laws may
preclude payment of full benefits to which an employee is otherwise entitled out
of the assets of the Company’s retirement plans qualified under Section 401 of
the Internal Revenue Code of 1986, as amended. In addition, the election of
certain employees to voluntarily defer receipt of otherwise taxable and
pensionable compensation may have the effect of reducing the amount of
retirement benefits which such employees would otherwise be entitled to receive
out of the Company’s tax-qualified retirement plans. In order to ensure that
employees of the Company receive the full retirement benefits earned during the
course of their employment with the Company, the Company will provide benefits
as described in this Plan.

 

ARTICLE II

 

2.             Definitions.

 

2.1           “Act” means the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

 

2.2           “BCC SUPP” means the Boise Cascade Corporation Supplemental
Pension Plan (As Amended Through September 26, 2003), now known as the OfficeMax
Incorporated Supplemental Pension Plan.

 

2.3           “BCLLC SUPP” means the Boise Cascade, L.L.C. Supplemental Pension
Plan.

 

2.4           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

2.5           “Company” means Boise Paper Holdings, L.L.C., and any of its
subsidiaries or affiliated business entities participating in the Pension Plan.

 

2.6           “Compensation” means a Participant’s compensation as defined in
the Pension Plan, but without regard to any limitations required by
Section 401(a)(17) of the Code, and including amounts voluntarily deferred at
the Participant’s election under any of the nonqualified deferred compensation
plans of the Company.

 

1

--------------------------------------------------------------------------------


 

2.7           “Effective Date” means February 22, 2008.

 

2.8           “Frozen Benefit” means (i) the monthly benefit that would have
been paid to a Transferred Participant under the BCC SUPP as if such participant
had been eligible to retire with a fully vested benefit and had retired under
the terms of the Boise Cascade Corporation Pension Plan for Salaried Employees
as of October 28, 2004, plus (ii) the monthly benefit that would have been paid
to that Transferred Participant under the BCLLC SUPP as if such participant had
been eligible to retire with a fully vested benefit and had retired under the
terms of the Boise Cascade, L.L.C. Pension Plan for Salaried Employees as of
February 21, 2008. In the event that either the BCC SUPP or the BCLLC SUPP is
terminated prior to the payment of any benefits under this Plan and/or a
Participant receives a payout of his or her benefits under such plan(s), such
payout (or the actuarial equivalent thereof) shall be the Frozen Benefit.

 

2.9           “Maximum Benefit” means the monthly equivalent of the maximum
benefit permitted by the Code to be paid to a participant in the Company’s
Pension Plan, taking into account all limitations required by the Code in order
for the Pension Plan to retain its qualified status under Section 401 of the
Code.

 

2.10         “Participant” means any employee of the Company who is an active
Participant in the Pension Plan on or after the Effective Date and whose pension
benefits determined on the basis of the provisions of the Pension Plan, without
regard to the limitations of the Code, would exceed the Maximum Benefits
permitted under the Code.

 

2.11         “Pension Plan” means the Boise Paper Holdings, L.L.C. Pension Plan
for Salaried Employees, as amended from time to time.

 

2.12         “Plan” means this Boise Paper Holdings, L.L.C. Supplemental Pension
Plan, as amended from time to time, which is an unfunded plan providing benefits
for a select group of senior management or highly compensated employees of the
Company.

 

2.13         “Plan Administrator” means the individual(s) designated by the
Company as the Plan Administrator for purposes of compliance with the
requirements of the Act.

 

2.14         “Separation from Service” means the Participant’s ceasing to be
employed by the Company for any reason whatsoever, whether voluntarily or
involuntarily, including without limitation by reason of early retirement,
normal retirement, or death, provided that transfer from the Company to a
subsidiary or vice versa shall not be deemed a Separation from Service for
purposes of this Plan. A Separation from Service shall also occur if (a) the
Participant is on a leave of absence that exceeds 6 months and the Participant
does not have a statutory or contractual right of reemployment, in which case,
Separation from Service shall be deemed to have occurred on the first day
following the 6-month period, (b) the Participant is on a leave

 

2

--------------------------------------------------------------------------------


 

of absence that exceeds 6 months and the Participant’s statutory or contractual
right of reemployment ends, in which case Separation from Service shall be
deemed to have occurred on the first day following the end of the right of
reemployment, or (c) the Company and the Participant reasonably anticipate that
the level of services the Participant will perform for the Company (whether as
an employee or an independent contractor) will permanently decrease to 20% or
less of the average level of services performed for the Company over the
preceding 36 months. Determination of whether a Separation from Service has
occurred will be made subject to the facts and circumstances of each situation
and will comply with Internal Revenue Code Section 409A.

 

2.15         “Specified Employee” means a “specified employee” as defined in
Treasury Regulation §1.409A-1(i) (or any successor regulation). For purposes of
identifying Specified Employees, the specified employee identification date is
December 31st of each year and the specified employee effective date is
April 1st of each year.

 

2.16         “Transferred Participant” means any employee of the Company who was
(i) an active participant in the Boise Cascade Corporation Spun-off Pension Plan
for Salaried Employees immediately before October 29, 2004, and/or (ii) an
active participant in the Boise Cascade, L.L.C. Spun-off Pension Plan for
Salaried Employees immediately before February 22, 2008, and in each case whose
pension benefits determined on the basis of the provisions of such plan, without
regard to the limitations of the Code, would exceed the monthly equivalent of
the maximum benefit permitted by the Code to be paid to a participant in such
plan, taking into account all limitations required by the Code in order for such
plan to retain its qualified status under Section 401 of the Code.

 

2.17         “Unrestricted Benefit” means the maximum monthly normal, early, or
deferred vested (or disability) retirement benefit, whichever is applicable,
which a Participant has earned, calculated in accordance with the benefit
formula under the Pension Plan and determined without regard to any limitations
imposed by the Code, including but not limited to limitations under Code
Sections 401(a)(17) and 415. The amount of the Unrestricted Benefit shall be
based on a Participant’s Compensation as defined in this Plan.

 

2.18         All capitalized terms used herein not otherwise defined shall have
the meaning ascribed to such terms under the Pension Plan.

 

ARTICLE III

 

3.             Benefits.

 

3.1           Normal Retirement Benefit. Upon the Normal Retirement of a
Participant, as defined in the Pension Plan, a Participant shall be entitled to
a monthly

 

3

--------------------------------------------------------------------------------


 

benefit under this Plan equal in amount to his or her Unrestricted Benefit minus
(i) the Maximum Benefit and (ii) the Frozen Benefit. If the calculations made
pursuant to this section produce no monthly benefits for a Participant, then
this Plan shall not apply to that Participant.

 

3.2           Early Retirement Benefit. Upon the early retirement of a
Participant as provided under the Pension Plan, such Participant shall be
entitled to a monthly benefit under this Plan equal to his or her Unrestricted
Benefit minus (i) the Maximum Benefit and (ii) the Frozen Benefit. If the
calculations made pursuant to this section produce no monthly benefits for a
Participant, then this Plan shall not apply to that Participant.

 

3.3           Deferred Vested Retirement Benefit. If a Participant terminates
employment with the Company and is entitled to a deferred vested retirement
benefit provided under the Pension Plan, such Participant shall be entitled to a
monthly benefit under this Plan equal to his or her Unrestricted Benefit minus
(i) the Maximum Benefit and (ii) the Frozen Benefit. If the calculations made
pursuant to this section produce no monthly benefits for a Participant, then
this Plan shall not apply to that Participant.

 

3.4           Spousal Pension Benefit. Subject to Section 3.5 below, on the
death of a Participant whose spouse is eligible for a pre- or post-retirement
surviving spouse benefit under the Pension Plan, the Participant’s surviving
spouse shall be entitled to a monthly benefit equal to the surviving spouse
benefit determined in accordance with the provisions of the Pension Plan without
regard to the limitations under the Code, minus (i) the Maximum Benefit and
(ii) the Frozen Benefit. If the calculations made pursuant to this section
produce no monthly benefits for a Participant’s surviving spouse, then this Plan
shall not apply to that surviving spouse.

 

3.5           Forms of Benefit Payment.

 

(a)           If on the date of a Participant’s Separation from Service, his or
her accrued vested benefit under this Plan is less than $10,000 in present value
(calculated in accordance with present value determinations under the Pension
Plan), such benefit shall be distributed in a lump sum on February 1 of the
calendar year following the year in which Separation from Service occurred,
subject to subsection (d) below.

 

(b)           If on the date of a Participant’s Separation from Service, his or
her accrued vested benefit under this Plan is equal to or greater than $10,000
in present value (calculated in accordance with present value determinations
under the Pension Plan), then, subject to subsection (d) below, such benefit
shall be distributed in a lump sum on February 1 of the calendar year following
the year in which Separation from Service occurred unless the Participant has
made a valid election otherwise. A Partcipant must make the election no later
than 30 days after the first day of the Participant’s taxable year immediately
following the first year the Participant accrues a benefit hereunder and may
elect to have his or her benefit paid in monthly installments

 

4

--------------------------------------------------------------------------------


 

over a period not to exceed 15 years, commencing upon the later of Separation
from Service or a date specified by the Participant which date shall not be
later than the first of the month following the Participant’s 65th birthday.
Payment elections are irrevocable at the end of the 30 day period.

 

(c)           For purposes of this Section 3.5, the calculation of whether a
Participant’s accrued vested benefit exceeds $10,000 shall be net of any Maximum
Benefit or Frozen Benefit to which a Participant is entitled.

 

(d)           Payments to a Specified Employee made pursuant to subsection
(a) or (b) above may not be made within six calendar months following the
Participant’s Separation from Service, provided that payments to be made to a
Participant’s beneficiary due to the Participant’s death shall not be subject to
this restriction. Payments which would otherwise be made to a Participant during
that six month period shall be accumulated and paid on the first day of the
seventh calendar month after the Participant’s Separation from Service.

 

3.6           Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

 

ARTICLE IV

 

4.             Plan Administration.

 

4.1           Administrator. The Plan shall be administered by the Company,
acting through its Plan Administrator, which shall have complete and
unrestricted authority to interpret the Plan and issue such administrative
rules and procedures as it deems appropriate, in its sole discretion. The Plan
Administrator shall have the duty and responsibility of maintaining records,
making the requisite calculations, and disbursing the payments hereunder. The
Plan Administrator’s interpretations, determinations, procedures, and
calculations shall be final and binding on all persons and parties concerned.

 

4.2           Amendment and Termination. The Company, acting through the
Compensation Committee of the Board of Directors of Boise Inc., may amend or
terminate the Plan at any time, provided, however, that no such amendment or
termination shall adversely affect a benefit to which a Participant or his or
her beneficiary is entitled under Article III prior to the effective date of
such amendment or termination unless such Participant or beneficiary becomes
entitled to an amount equal to such benefit under another plan or policy adopted
by the Company.

 

4.3           Payments and Setoff. The Company will pay all benefits arising
under this Plan and all costs, charges, and expenses relating hereto. The
Company shall have the right to withhold and deduct from payments due hereunder
to any Participant any amounts owed by the Participant to the Company or its
affiliates.

 

5

--------------------------------------------------------------------------------


 

4.4           Nonassignability of Benefits. The benefits payable hereunder or
the right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefit becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Plan Administrator which, in its sole discretion, may cause the same to
be held or applied for the benefit of one or more of the dependents of such
person or make any other disposition of such benefits that it deems appropriate,
in its sole discretion.

 

4.5           Status of Plan. The benefits under this Plan shall not be funded
but shall constitute liabilities by the Company payable when due.

 

4.6           Employment Not Guaranteed. This Plan is not intended to and does
not create a contract of employment in any manner. Employment with the Company
is at will, which means that either the employee or the Company may end the
employment relationship at any time and for any reason. Nothing in this Plan
changes or should be construed as changing that at-will relationship.

 

4.7           Applicable Law. All questions pertaining to the construction,
validity, and effect of this Plan shall be determined in accordance with the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the state of Idaho.

 

4.8           Deferred Compensation and Benefits Trust. Upon the occurrence of a
Change in Control of the Company (as defined in the Company’s Deferred
Compensation and Benefits Trust (the “DCB Trust”)), or at any time thereafter,
the Company, in its sole discretion, may transfer to the DCB Trust cash,
marketable securities, or other property acceptable to the trustee to pay the
Company’s obligations under this Plan in whole or in part (the “Funding
Amount”). Any cash, marketable securities, and other property so transferred
shall be held, managed, and disbursed by the trustee subject to and in
accordance with the terms of the DCB Trust. In addition, from time to time, the
Company may make additional transfers of cash, marketable securities, or other
property acceptable to the trustee as desired by the Company in its sole
discretion to maintain or increase the Funding Amount with respect to this Plan.
The assets of the DCB Trust, if any, shall be used to pay benefits under this
Plan, except to the extent the Company pays such benefits. The Company and any
successor shall continue to be liable for the ultimate payment of those
benefits.

 

4.9           Appeals Procedure. Claims for benefits under this Plan shall be
subject to determination and review by the Company. If any Participant disagrees
with the Company’s determination of benefits hereunder, the Participant shall
have the right to appeal the Company’s determination in accordance with
procedures adopted by the Company applicable to appeals under the Pension Plan.

 

6

--------------------------------------------------------------------------------
